Allowance
This action is responsive to the following communication: Amendment filed on 5/12/2022.  
The Amendment filed on 5/12/2022 is entered. 
Claims 1-15 are pending.  
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 6 and 11 when considered as a whole, are allowable over the prior art of record.  Specifically, prior art of record fail to clearly teach or fairly suggest the combination of the following limitations:

detecting a first touch input; resizing at least two screens  among a plurality of screens according to the first touch input, each of the plurality of screens including at least one icon, such that at least a portion of at least one icon included in each of the at least two screens is resized within a corresponding resized screen; displaying, via the display, at least one of at least two resized screens, wherein a transparency of the at least two resized screens is changed; detecting, via the display, a second touch input for selecting one among the at least two resized screens; and displaying, via the display, one among the at least two screens corresponding to the selected one among the at least two resized screens based on the detected second touch input.


The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEIYONG WENG whose telephone number is (571)270-1660.  The examiner can normally be reached on Mon.-Fri.  8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Renee Chavez, can be reached on (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PEI YONG WENG/Primary Examiner, Art Unit 2179